                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CLAYTON LANDON BARNET,

               Plaintiff,

vs.                                                  No. CV 18-00381 MV/CG


LNU/FNU, and
M&M PAYEE SERVICES,

               Defendants.



                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Rule 41(b) of the Federal Rules of

Civil Procedure on the Complaint (Doc. 1), Complaint for Violation of Civil Rights (Doc. 6), and

Complaint-Amended (Doc. 8) filed by Plaintiff Clayton Landon Barnet. The Court will dismiss

this case without prejudice for failure to comply with a Court order and failure to prosecute.

       The record reflects that certain mailings to Plaintiff Clayton Landon Barnet were returned

as undeliverable. (see Doc. 11, 12, 14). It appears that Plaintiff has been transferred or released

from custody without advising the Court of his new address, as required by D.N.M. LR-Civ. 83.6,

thus severing contact with the Court. The Court issued an Order to Show Cause on April 24, 2019,

directing Plaintiff Barnet to notify the Court of a new address, or otherwise show cause why the

case should not be dismissed, within 30 days of entry of the Order. (Doc. 13). More than 30 days

have elapsed since entry of the Order to Show Cause and Plaintiff Barnet has not provided the

Court with a new address, responded to the Court’s Order, or otherwise shown cause why the case

should not be dismissed.




                                                 1
       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Plaintiff Barnet has failed

to comply with D.N.M. LR-Civ. 83.6 and with the Court’s April 24, 2019 Order to Show Cause.

       Plaintiff Barnet has failed to comply with the Court’s order and failed to prosecute this

action by not keeping the Court apprised of his current address. The Court may dismiss an action

under Rule 41(b) for failure to prosecute, to comply with the rules of civil procedure, or to comply

with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10th Cir. 2003). Therefore, the

Court will dismiss this civil proceeding pursuant to Rule 41(b) for failure to comply with the

Court’s Order and failure to prosecute this proceeding.

       IT IS ORDERED that the Complaint (Doc. 1), Complaint for Violation of Civil Rights

(Doc. 6), and Complaint-Amended (Doc. 8) filed by Plaintiff Clayton Landon Barnet and all claims

in this case are DISMISSED without prejudice under Rule 41(b) for failure to comply with the

Court’s Order and failure to prosecute.



                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  2
